DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/25/2019 and 11/26/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 18 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugiyama et al.
Sugiyama et al. (US Pub. No. 2012/0300178 A1) discloses (see annotated Figure 6):

    PNG
    media_image1.png
    579
    812
    media_image1.png
    Greyscale

Regarding claim 1, an illumination system (i.e. lighting device; Figure 5, element 101), comprising: a plurality of excitation light source modules (Figure 5, elements 20, 50 and 70), configured to respectively emit a plurality of excitation beams (i.e. first, second, and third emission light [respectively]); and a wavelength conversion module (Figure 5, element 391), located on a transmission path of the excitation beams (clearly illustrated in Figure 5), and the wavelength conversion module (see annotated Figure 6, element 391) comprising: a substrate (Figure 6(b), element 35), having a first surface (Figure 6(b), element 36) and a second surface (Figure 6(b), element 56) opposite to each other (clearly illustrated 
Regarding claim 18, a wavelength conversion module (Figure 6, element 391), comprising: a substrate (Figure 6(b), element 35), having a first surface (Figure 6(b), element 36) and a second surface (Figure 6(b), element 56) opposite to each other (clearly illustrated in Figure 5); a first region (Figure 6(a), element 391A), located on the first surface (Figure 6(b), element 36) of the substrate (Figure 6(b), element 35), and having a first inner annular region (Figure 6(a), element 37) and a first outer annular region (Figure 6(a), element 38), wherein the first outer annular region (Figure 6(a), element 38) surrounds the first inner annular region (Figure .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. in view of Sugiyama et al.
Shimizu et al. (US Pub. No. 2019/0302587 A1) discloses a projection apparatus (i.e. projector; Figure 1, element 1000), comprising: an illumination system (i.e. light source apparatus; Figure 1, element 80), configured to provide an illumination beam 
Shimizu et al. teaches the salient features of the present invention as explained above except a wavelength conversion module comprising a first region, located on the first surface of the substrate, and located on the transmission path of the excitation beams, and having a first inner annular region and a first outer annular region, wherein the first outer annular region surrounds the first inner annular region; and a second region, located on the second surface of the substrate, and located on the transmission path of the excitation beams, and having a second inner annular region and a second outer annular region, wherein the second outer annular region surrounds the second inner annular region.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the wavelength conversion module disclosed by Sugiyama et al. in combination with Shimizu et al.’s invention for the purpose of improving the quality of the image (Sugiyama et al., page 7, paragraph 0086, line 8).

Allowable Subject Matter
Claims 20-23 are allowed.
Claims 2-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, Sugiyama et al. (US Pub. No. 2012/0300178 A1) discloses a wavelength conversion module (see annotated Figure 6, element 391) comprising a first region (Figure 6(a), element 391A), located on the first surface (Figure 6(b), element 36) of the substrate (Figure 6(b), element 35), and located on the transmission path of the excitation beams (i.e. path of the emission light), and having a first inner annular region (Figure 6(a), element 37) and a first outer annular region (Figure 6(a), element 38), wherein the first outer annular region (Figure 6(a), element 38) surrounds the first inner annular region (Figure 6(a), element 37); and a second region (Figure 6(c), element 391B), located on the second surface (Figure 6(b), element 56) of the substrate (Figure 6(b), element 35), and located on the transmission path of the excitation beams (i.e. path of the emission light), and having a second inner annular region (Figure 6(c), element A) and a second outer annular region (Figure 6(c), element B), wherein the second outer annular region (Figure 6(c), element B) surrounds the second inner annular region (Figure 6(c), element A).  However, Sugiyama et al. and the prior art of record neither shows nor suggest an illumination system wherein the first inner annular region has a first reflection region and a first 
Regarding claim 20, Shimizu et al. (US Pub. No. 2019/0302587 A1) discloses an illumination system (i.e. light source apparatus; Figure 1, element 80) in a projection apparatus (i.e. projector; Figure 1, element 1000), wherein the illumination system (i.e. light source apparatus; Figure 1, element 80) comprises a plurality of excitation light source modules (i.e. plurality of semiconductor lasers; Figure 1, element 15) and a wavelength conversion module (Figure 1, element 45), the excitation light source modules (i.e. plurality of semiconductor lasers; Figure 1, element 15) are configured to respectively emit a plurality of excitation beams (page 2, paragraph 0027, lines 2-5); the wavelength conversion module (Figure 1, element 45) is located on a transmission path of the excitation beams (Figure 1, element B).  Furthermore, Sugiyama et al. (US Pub. No. 2012/0300178 A1) discloses the wavelength conversion module (see annotated Figure 6, element 391) comprises a substrate (Figure 6(b), element 35), a first region (Figure 6(a), element 391A) and a (Figure 6(c), element 391B), the substrate (Figure 6(b), element 35) has a first surface (Figure 6(b), element 36) and a second surface (Figure 6(b), element 56) opposite to each other (clearly illustrated in Figure 5), the first region (Figure 6(a), element 391A), located on the first surface (Figure 6(b), element 36) of the substrate (Figure 6(b), element 35), and the second region (Figure 6(c), element 391B) is located on the second surface (Figure 6(b), element 56) of the substrate (Figure 6(b), element 35).  However, Shimizu et al., Sugiyama et al., and the prior art of record neither 
Regarding claims 3-17 and 21-23, the claims are allowable based on their dependence from allowable claims 1 and 20 (respectively).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tsai (US Pub. No. 2019/0384149 A1) discloses an illumination system, a projection apparatus, and a projection method of the projection apparatus are provided.  The illumination system includes an excitation light source, a light combination element, a reflection element, a light wavelength conversion module, and an actuator.  The reflection element is disposed on a transmission path of an excitation beam transmitted from the light combination element.  The light wavelength conversion module having at least one reflection area and at least one light conversion area is disposed on a 
Hsu et al. (US Pub. No. 2019/0249833 A1) teaches a wavelength-converting wheel having a light incident side.  The wavelength-converting wheel includes a motor, a turntable, a wavelength-converting layer and a reflective element.  The motor has a rotating shaft.  The turntable has an inner ring portion and an annular irradiation portion.  The inner ring portion is sleeved on the rotating shaft, the annular irradiation portion is connected to an outer edge of the inner ring portion, and the annular irradiation portion includes a light-reflecting region and a wavelength-converting region.  The wavelength-converting layer is disposed in the wavelength-converting region and has a light receiving surface facing the light incident side.  The reflective element is disposed in the light-reflecting region and has a reflective surface facing the light incident side.  The light receiving surface is coplanar with the reflective surface or the light receiving surface is farther from the light incident side with respect to the reflective surface. 
Pan et al. (US Pub. No. 2019/0227416 A1) shows an illumination system including a first excitation light source, a wavelength conversion element, and a scattering element is provided.  The first excitation light source emits a first excitation beam.  The wavelength conversion element includes a wavelength conversion material.  The wavelength conversion element has a first region and a second region.  A 
Liao et al. (US Pub. No. 2018/0348613 A1) discloses a projector and its illumination system and wavelength conversion device.  The wavelength conversion device includes a substrate, a wavelength converting portion, and a wavelength maintaining portion.  The substrate has a rotation axis.  The wavelength converting portion surrounds the rotation axis and is adapted to receive the first beam and convert a first portion of the first beam into a second beam.  The wavelength maintaining portion surrounds the rotation axis and is adapted to receive the first beam and guide a second portion of the first beam.  A ratio of the first portion of the first beam with respect to the first beam is greater than a ratio of the second portion of the first beam with respect to the first beam.  The illumination system and the wavelength conversion device in the projector reduce the number of optical elements, thereby reducing the cost and the size of the projector. 
Wang et al. (US Pub. No. 2017/0293212 A1) teaches an illumination system including at least one light source, a reflection cover, a wavelength conversion element, and a filter element is provided.  A focal point of the reflection cover is disposed on an extension line of a transmission path of an excitation beam provided by the light source, and an opening of the reflection cover is adjacent to the focal point.  The wavelength conversion element penetrates through the opening, and has a light-action region.  The light-action region is disposed on the transmission path of the excitation beam, and 
Egawa et al. (US Pub. No. 2016/0091712 A1) shows a wavelength conversion element including a substrate, a reflecting section disposed on one surface side of the substrate, a wavelength conversion layer disposed on an opposite side of the reflecting section to the substrate, and emitting fluorescence in response to irradiation with excitation light, and a reflecting surface disposed between a surface of the wavelength conversion layer on an opposite side to the reflecting section and the reflecting section, and adapted to totally reflect light having been input at an angle no smaller than a critical angle out of the fluorescence. 
Hsieh et al. (US Pub. No. 2015/0098070 A1) discloses a light wavelength conversion module including a substrate, a first light wavelength conversion layer, and a first light transmissive layer is provided.  The substrate has a light passing-through area and a first light wavelength conversion area.  The first light wavelength conversion layer is located at the first light wavelength conversion area and between the first light transmissive layer and the substrate.  The first light wavelength conversion layer is suitable for converting a coherent light beam into a first conversion light beam, wherein wavelengths of the coherent light beam and the first conversion light beam are different from each other.  An illumination system and a projection apparatus are also provided. 


Jeoung et al. (US Patent No. 9,678,418 B2) shows a light source unit including a light source which emits a light bundle in one direction; a polarizing unit which is formed to selectively transmit a certain polarized light of a certain wavelength in the light bundle; and a reflection unit which is formed so as to delay the phase of the polarized light so that the polarized light is reflected by the polarizing unit, convert one part of the wavelength of the polarized light, and reflect the polarized light toward the polarizing unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAGDA CRUZ/           Examiner, Art Unit 2882                                                                                                                                                                                             
03/23/2021